Title: Lafayette to Thomas Jefferson, 12 September 1811
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


          
                  My dear friend 
                  La grange 12h 7ber 1811
          
		  
		  
		  Altho’ my Letters to you Have for a very Long time Remained unanswered, I Cannot let madame de puzy Go to America without these lines from me—Not that she is in Need of a Recommendation to the friend upon whose Sentiments for Herself and Her parents she and Her children are chiefly to depend.
			 
		  she abandons the prospects to which the Distinguished Services of Her Husband, not only in our times, But under the present Government did Entitle them.
			 
		  Her daughter, the little Sara you Have known, is now an Accomplished young Lady— Her Son is very promising and will do Honour to Any profession He Embraces—your good advice and kind offices will not Be
			 wanting to them. to Entreat would be on my part Superfluous—But to Enjoy the testimonies of your kindness to that family will Be Equally proper and pleasing.
          mr Barlow is Every day Expected—we Have Long been without Any particular intelligences. those from mexico and South Spain give us the prospect of an independance which I did Early and more than Ever do wish to See Extended to Every part of America. most affectionately, tho’ very Angrily at your Silence, I am Your friend
          
            Lafayette
        